     Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 1 of 34



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

WEALTH MANAGEMENT
ASSOCIATES LLC,

                           Plaintiff,
                                               17 Civ. 1924   (KPF) (HBP)
        -against-
                                               REPORT AND
CHRISTIAN FARRAD, et al.,                      RECOMMENDATION

                           Defendants.

-----------------------------------x



             PITMAN, United States Magistrate Judge:


            TO THE HONORABLE KATHERINE POLK FAILLA, United States

District Judge,


I.   Introduction


             By Order dated February 7, 2018, the Honorable

Katherine Polk Failla, United States District Judge, referred

this matter to me to conduct an inquest with respect to plain-

tiff's damages against defendants.         Pursuant to Judge Failla's

Order, I issued a Scheduling Order on February 12, 2018          (Docket

Item ("D.I.")       43).   My Scheduling Order provided, in pertinent

part:

                  1.  Plaintiff shall submit proposed findings of
             fact and conclusions of law concerning damages no later
             than March 12, 2018. All factual assertions made by
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 2 of 34




           plaintiff are to be supported by either by affidavit or
           other material of evidentiary weight.

                2.  Defendants Christian Farrad and CF MGMT, LLC
           shall submit their response to plaintiff's submissions,
           if any, no later than April 12, 2018.  IF CHRISTIAN
           FARRAD AND CF MGMT, LLC (1) FAIL TO RESPOND TO PLAIN-
           TIFF'S SUBMISSIONS, OR (2) FAIL TO CONTACT MY CHAMBERS
           BY APRIL 12, 2018 AND REQUEST AN IN-COURT HEARING, IT
           IS MY INTENTION TO ISSUE A REPORT AND RECOMMENDATION
           CONCERNING DAMAGES ON THE BASIS OF PLAINTIFF'S WRITTEN
           SUBMISSIONS ALONE WITHOUT AN IN-COURT HEARING.  See
           Transatlantic Marine Claims Agency, Inc. v. Ace Ship-
           ping Corp., 109 F. 3d 105, 111 (2d Cir. 1997); Fustok
           v. ContiCommodity Services Inc., 873 F.2d 38, 40 (2d
           Cir. 1989) ("[I]t [is] not necessary for the District
           Court to hold a hearing, as long as it ensured that
           there was a basis for the damages specified in the
           default judgment.")

(Scheduling Order, dated Feb. 12, 2018      (D.I. 43)).

           On March 9, 2018, I issued an Amended Scheduling Order,

which granted plaintiff's request for an extension of time to

submit proposed findings of fact and conclusions of law to April

11, 2018   (Amended Scheduling Order, dated Mar.     9, 2018   (D.I.

48)).   My Amended Scheduling Order also extended defendants' time

to respond until May 11, 2018.      On April 5, 2018, I extended

plaintiff's time to submit proposed findings of fact and

conclusions of law a second time to April 25, 2018 and extended

defendants' time to respond to May 25, 2018       (Scheduling Order,

dated Apr. 5, 2018   (D.I. 51)).    Both the March 9, 2018 Amended

Scheduling Order and the April 5, 2018 Scheduling Order included

the same admonition as my February 12, 2018 Scheduling Order with

                                    2
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 3 of 34




respect to the consequences of defendants' failure to respond to

plaintiff's submissions or to contact my chambers.

          Plaintiff timely submitted Proposed Findings of Fact

and Conclusions of Law on April 25, 2018            (Plaintiff's Proposed

Findings of Fact and Conclusions of Law Concerning Damages, dated

Apr. 25, 2018    (D. I. 54)   ("Pl. Findings")), along with the

Declaration of Richard Torres       (D.I. 55) and the Supplemental

Declaration of Marc Moscowitz       ( D. I. 5 6)   ("Moscowitz Deel.") .

However, plaintiff's submissions did not include its attorneys'

contemporaneous billing records, which are required to support

its request for an award of attorneys' fees.            Accordingly, on

April 25, 2019, I ordered plaintiff to make a supplemental

submission in support of its fee application no later than May

10, 2019 (Order, dated Apr. 24, 2019 (D. I. 59)).            Plaintiff

submitted the Supplemental Declaration of James S. Yu and accom-

panying invoices on May 10, 2019 (D.I. 60).

          Copies of my February 12, 2018 Scheduling Order were

mailed to Mr. Christian Farrad at No.          6-B, 311 West 141st Street,

New York, New York 10030 and to CF MGMT, LLC at No. 6-B, 311 West

141st Street, New York, New York 10030.            Neither has been re-

turned as undeliverable.       I also ordered plaintiff's counsel to

mail copies of my March 9, 2018 Amended Scheduling Order to all

defendants.     Christian Farrad and CF MGMT, LLC have not made any

                                      3
         Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 4 of 34




submission in response to plaintiff's submission, nor have they

contacted my chambers in any way.                    Accordingly, on the basis of

plaintiff's submissions alone, I make the following findings of

fact and conclusions of law.


II.       Findings of Fact


               1.    Plaintiff Weal th Management Associates LLC ( "WMA")

is a Delaware limited liability company authorized to do business

in New York, with its principal place of business in Cutchogue,

New York and an office in Manhattan (Complaint, filed Mar. 16,

2017      (D.I. 1)   ("Compl.")   <JI   14). 1

               2.    Defendant Christian Farrad, a former employee of

plaintiff, is a citizen of the State of New York who resides at

311 West 141st Street, No. 6-B, New York, New York 10030 (Compl.

<JI   15) .

               3.    Defendant CF MGMT LLC is a Delaware limited

liability company with its principal place of business at 311




          1
      As a result of defendants' default, all the allegations of
the complaint, except as to the amount of damages, must be taken
as true.   Bambu Sales, Inc. v. Ozak Trading Inc., 58 F.3d 849,
854 (2d Cir. 1995); Greyhound Exhibitgroup, Inc. v. E.L.U.L.
Realty Corp., 973 F.2d 155, 158-59 (2d Cir. 1992); Trans World
Airlines, Inc. v. Hughes, 449 F.2d 51, 69-70 (2d Cir. 1971),
rev'd on other grounds sub nom., Hughes Tool Co. v. Trans World
Airlines, Inc., 409 U.S. 363 (1973).


                                                 4
        Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 5 of 34




West 141st Street, No. 6-B, New York, New York 10030 (Compl. 1

16) .

              4.   Plaintiff provides business management services,

including financial services, accounting and tax services, to

high-income and high-net worth clients in the entertainment and

sports industries (Compl. 1 21).

              5.   Plaintiff's clients include singers, songwriters,

rappers, bands, music producers, directors, talent management

companies, media executives and actors          (Compl. 1 21).

              6.   Plaintiff attracts and retains clients based on

reputation, word-of-mouth referrals and extensive networking,

rather than "traditional marketing methods"           (Compl. 1 22).

              7.   Plaintiff maintains confidential information

pertaining to its clients, including personal identifying infor-

mation, income, work history, investments and other sensitive

information (Compl. 1 30).

              8.   Plaintiff also keeps confidential its proprietary

business information, including financial strategies, market

research, client contracts and fees,          industry contacts, referral

sources and business opportunities (Compl. 11 32-33).

              9.   Plaintiff hired Farrad as an account manager in

2010.      Farrad's responsibilities in that position included




                                        5
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 6 of 34




servicing client accounts, managing client relationships and

developing new business on behalf of plaintiff (Compl.        ~   37).

            10.   On July 24, 2013, Farrad signed an agreement with

plaintiff in which he agreed not to disclose or misuse plain-

tiff's confidential information and to return all of plaintiff's

property and confidential information upon the termination of his

employment with plaintiff (Compl.         ~~   39, 41-42).

            11.   Farrad also agreed to forego competing with

plaintiff or soliciting plaintiff's clients for three years after

the termination of his employment with plaintiff (Compl.          ~   43).

            12.   Finally, Farrad agreed that a breach of his

agreement with plaintiff would "irreparably and immediately" harm

plaintiff and that plaintiff would be entitled to an injunction

"to prevent breaches or threatened breaches" of the agreement and

a reimbursement of reasonable attorneys' fees incurred by plain-

tiff in enforcing the agreement (Compl.           ~   45).

            13.   Farrad published a book, entitled Protect Ya Neck!

A Music Industry Survival Guide, on March 25, 2016 while he was

employed by plaintiff (Compl.     ~   86).

            14.   Forensic analysis of Farrad's desktop computer at

plaintiff's office disclosed drafts of Farrad's book and related

documents   (Compl.   ~   85).




                                      6
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 7 of 34




           15.       Farrad's book is available for sale on Amazon.com

(Compl. 'II 86-88).

           16.       Farrad's book contains descriptions of his work

experience with plaintiff and discloses plaintiff's business

practices and financial strategies (Compl.        ~   89).

           17.       In a June 7, 2016 email, Farrad falsely informed

one of plaintiff's clients that plaintiff had understaffed one of

the client's projects.        As a result of Farrad's email, plain-

tiff's CEO had to call the client to reassure the client that the

project was being handled appropriately (Compl. 'II 74-77).

           18.       On June 14, 2016, Farrad resigned from his employ-

ment with plaintiff, effective June 30, 2016 (Compl. 'II 52).

           19.       After resigning from his employment with plain-

tiff, Farrad started his own company, CF MGMT, and offered

services similar to those offered by plaintiff (Compl.         ~   57-58)

           20.       On November 25, 2016, plaintiff's client JB

("Client JB"), terminated its business relationship with plain-

tiff (Compl.     ~   61).   Plaintiff subsequently received an email

from an entity owned by Client JB, inadvertently sent to Farrad's

WMA email address, which included payment instructions for

services rendered to Client JB by CF MGMT (Compl. 'II 63).

           21.       Client JB earned a gross annual income of approxi-

mately $2,500,000.00, based on a review of his 2017 bank records

                                       7
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 8 of 34




(Moscowitz Deel.      ~    19).   Plaintiff's annual revenue from Client

JB, based on a fee of five percent of Client JB's gross annual

income, totaled $125,000.00 (Moscowitz Deel.             ~~   17, 19-21).

Projecting forward from the date of Client JB's termination of

its business relationship with plaintiff through the expiration

of Farrad's non-compete agreement on June 30, 2019, plaintiff's

lost earnings total $322,916.67          (Moscowitz Deel.       ~~   20-22).

           22.       Plaintiff's counsel sent Farrad a cease-and-desist

letter on January 5, 2017, demanding that Farrad abide by the

terms of his non-compete agreement (Compl.           ~   92).

               23.   Plaintiff commenced this action against defendants

on March 16, 2017, seeking a declaratory judgment that plaintiff

owns Farrad's book and claiming copyright infringement, breach of

contract, breach of fiduciary duty, misappropriation of trade

secrets, unfair competition and tortious interference with

prospective economic advantage (Compl.          ~~   94-167).

               24.   Plaintiff alleges that it filed expedited copy-

right registration applications for Farrad's book and the book

cover design with the U.S. Copyright Office on March 3, 2017

(Compl.   ~~    101-02).     Those applications were pending on the date

plaintiff filed the complaint in this action (Compl.                  ~~   101-02);

plaintiff has not provided any information as to whether the U.S.




                                         8
     Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 9 of 34




Copyright Office has issued certificates of registration or

rejected its applications.

            25.    Judge Failla entered a preliminary injunction on

June 14, 2017 with the consent of the parties, enjoining defen-

dants from using, disclosing or misappropriating plaintiff's

trade secrets or confidential information, from soliciting

plaintiff's clients and from directly competing with plaintiff's

business (Stipulation and Consent Order for Preliminary Injunc-

tion, dated June 14, 2017     (D.I. 22)).

            26.    On June 26, 2017, defendants, represented by

counsel at the time, submitted an answer to plaintiff's complaint

(D.I. 24)

            27.    On August 3, 2017, plaintiff's client AF ("Client

AF"), a rap music artist, terminated his business relationship

with plaintiff; Farrad had serviced Client AF's account while he

was employed by plaintiff and remained in contact with Client AF

after resigning from his employment with plaintiff (Moscowitz

Deel. '!I'll 5, 7-8)

             28.   Client AF's former manager subsequently informed

plaintiff's CEO that Farrad attends all of Client AF's events in

New York (Moscowitz Deel. '!I 10).




                                      9
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 10 of 34




             29.    Plaintiff does not explicitly claim, and offers no

other evidence to support the conclusion, that Farrad is now

servicing Client AF.

             30.    Former counsel for the defendants moved to with-

draw from the case with consent of defendant Farrad on November

2, 2017    (D.I.   36).   Judge Failla granted the motion to withdraw

on November 15, 2017 and directed Farrad to notify the Court by

December 15, 2017 whether he intended to retain new counsel or

seek leave to proceed      .Q.£Q   se (Order, dated Nov. 15, 2017   (D.I.

37)) .    Judge Failla's November 15, 2017 Order further noted that

corporate defendant CF MGMT LLC may not proceed prose (D.I. 37).

             31.    On December 19, 2017, Judge Failla ordered defen-

dants to advise the Court within 30 days whether they had ob-

tained new counsel (Order to Show Cause, dated Dec. 19, 2017

(D.I.    40)).     Judge Failla further ordered that, if defendants did

not timely respond to the Court's order, they were to show cause

by February 6, 2018 why she should not enter a default judgment

against them (D.I. 40).

             32.     Thereafter, defendants failed to appear or defend

this action and failed to respond to Judge Failla's order to show

cause.     At the February 6, 2018 hearing on the Court's order to

show cause, Judge Failla found that Farrad's book was a work-for-

hire that was owned by plaintiff and that plaintiff prevailed on

                                        10
       Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 11 of 34




its claim for copyright infringement by virtue of defendants'

default          (Transcript of Proceedings, dated Feb.      6,   2018   (D.I.    44)

at 11-12).          On February 7,   2018,    Judge Failla dismissed defen-

dants'       counterclaims for failure to prosecute and entered a

default judgment against defendants               (Order, dated Feb.     7,   2018

(D.I.    42)).


III.     Conclusions of Law


        A.       Jurisdiction
                 and Venue


                  33.   The Court has subject matter jurisdiction over

this action pursuant to 28 U.S.C. § 1331 because plaintiff

alleges violations of two federal statutes -- the Copyright Act

of 1976 and the Defend Trade Secrets Act of 2016                  ("DTSA").      The

Court also has supplemental jurisdiction pursuant to 28 U.S.C. §

1367(a) with respect to plaintiff's state law claims because they

are part of the "same case or controversy" as his federal claims.

                  34.   Venue is proper in this District pursuant to 28

U.S.C.       §   139l(b) (1) because defendants are residents of the

Southern District of New York.




                                             11
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 12 of 34




     B.   Permanent Injunction


           35.     Plaintiff seeks a permanent injunction barring

further sales of Farrad's book and enjoining defendants from (1)

using, disclosing or misappropriating plaintiff's confidential

information,     (2)   soliciting plaintiff's clients through August

2020 and (3) engaging in direct competition with plaintiff's

business through August 2020       (Pl. Findings at 15-17, 21-23).

           36.     "'A court may issue an injunction on a motion for

default judgment provided that the moving party shows that           (1)   it

is entitled to injunctive relief under the applicable statute and

(2) it meets the prerequisites for the issuance of an injunc-

tion."'   Hounddog Prods., L.L.C. v. Empire Film Grp., Inc., 826

F. Supp. 2d 619, 632       (S.D.N.Y. 2011)   (Marrero, D.J.), quoting

Pitbull Prods. Inc. v. Universal Netmedia,        Inc., 07 Civ. 1784

(RMB) (GWG), 2007 WL 3287368 at *5 (S.D.N.Y. Nov. 7, 2007)

(Gorenstein, M.J.).

           37.     In this case, the applicable statutes are the

Copyright Act and the DTSA.

           38.     The Copyright Act allows the Court to grant "final

injunctions on such terms as it may deem reasonable to prevent or

restrain infringement of a copyright."         17 U.S.C. § 502(a).




                                      12
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 13 of 34




            39.     The DTSA allows the Court to "grant an injunction

     . to prevent any actual or threatened misappropriation .

on such terms as the court deems reasonable .              "     18   u.s.c.   §

1836(b) (3) (A).

           4 0. "[A] plaintiff seeking a permanent injunction must
           satisfy a four-factor test before a court may grant
           such relief.  A plaintiff must demonstrate:   (1) that
           it has suffered an irreparable injury; ( 2) that reme-
           dies available at law, such as monetary damages, are
           inadequate to compensate for that injury; (3) that,
           considering the balance of hardships between the plain-
           tiff and defendant, a remedy in equity is warranted;
           and (4) that the public interest would not be disserved
           by a permanent injunction."

Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 156-57 (2010),

quoting eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391

(2006); accord Salinger v. Col ting,       607 F. 3d 68, 77-78    (2d Cir.

2010) .


           1.      Irreparable Injury


           41.      "[C]ourts must not simply presume irreparable

harm.             Rather, plaintiffs must show that, on the facts of

their case, the failure to issue an injunction would actually

cause irreparable harm."       Salinger v. Colting, supra,       607 F.3d at

82; accord WPIX,      Inc. v. ivi, Inc.,   691 F.3d 275, 285     (2d Cir.

2012); U.S. Polo Ass'n, Inc. v. PRL USA Holdings,         Inc., 800 F.

Supp. 2d 515, 540 (S.D.N.Y. 2011)         (Sweet, D.J.); see also First



                                     13
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 14 of 34




W. Capital Mgmt. Co. v. Malamed, 874 F.3d 1136, 1143 (10th Cir.

2017)   (no presumption of irreparable harm under DTSA)

            42.   "[C]ourts have found irreparable harm in copyright

cases where the infringement 'would substantially diminish the

value' of the work,    'losses would be difficult to measure,' and

'monetary damages would be insufficient to remedy the harms.'"

Pearson Educ., Inc. v. Labos, 19 Civ. 487, 2019 WL 1949820 at *6

(S.D.N.Y. Apr. 23, 2019)    (McMahon, D.J.), quoting WPIX, Inc. v.

ivi, Inc., supra, 691 F.3d at 285.

            43.   In this case, the injury that plaintiff has

suffered as a result of Farrad's copyright infringement -- the

disclosure of plaintiff's trade secrets in Farrad's book, a work-

for-hire owned by plaintiff -- is not the kind of injury that the

Copyright Act seeks to remedy.      The Copyright Act does not

protect ideas, processes or methods of operation like the busi-

ness practices and financial strategies that plaintiff alleges

that Farrad's book divulges.      See 17 U.S.C.   §   102(b)   ("In no case

does copyright protection .       . extend to any idea, procedure,

process, system, method of operation, concept, principle, or

discovery          . "); Golan v. Holder, 565 U.S. 302, 329 (2012)

("'Due to this [idea/expression] distinction, every idea, theory,

and fact in a copyrighted work becomes instantly available for

public exploitation at the moment of publication'; the author's

                                    14
       Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 15 of 34




expression alone gains copyright protection.").              Plaintiff's

proper remedy is injunctive relief under the DTSA, as set forth

below.     See Comput. Assocs. Int'l,       Inc. v. Altai,   Inc.,   982 F.2d

693, 717     (2d Cir. 1992)   (" [T] rade secret doctrine protects the

discovery of ideas, processes, and systems which are explicitly

precluded from coverage under copyright law .                 . "); accord

Thayil v. Fox Corp., 11 Civ. 4791           (SAS), 2012 WL 364034 at *3

(S.D.N.Y. Feb. 2, 2012)       (Scheindlin, D.J.).

              44.    Thus, plaintiff is not entitled to a permanent

injunction under the Copyright Act.

              45.    "[W]hen considering irreparable harm under the

DTSA, courts generally analyze injunctive requests according to

traditional notions of what is required for such relief."              JTH

Tax,    Inc. v. Freedom Tax,    Inc., Civil Action No. 3:19-cv-00085-

RGJ, 2019 WL 2062519 at *13        (W.D. Ky. May 9, 2019)      (collecting

cases); see Capstone Logistics Holdings,          Inc. v. Navarrete, 17

Civ. 4819 (GBD), 2018 WL 6786338 at *33-*34           (S.D.N.Y. Oct. 25,

2018)    (Daniels, D.J.)    (analyzing irreparable harm under New York

law concerning "the use and disclosure of an employer's confiden-

tial customer information") .

              4 6.   "'Generally, when a party violates a       [reasonable]

non-compete clause, the resulting loss of client relationships

and customer good will built up over the years constitutes

                                       15
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 16 of 34



irreparable harm'           II
                                 Singas Famous Pizza Brands Corp. v.

N.Y. Advert. LLC, 468 F. App'x 43, 46 (2d Cir. 2012)         (summary

order)    (alteration in original), quoting Johnson Controls, Inc.

v. A.P.T. Critical Sys., Inc., 323 F. Supp. 2d 525, 532          (S.D.N.Y.

2004)    (Leisure, D.J.); accord Marsh USA Inc. v. Karasaki,       08 Civ.

4195 (JGK), 2008 WL 4778239 at *14        (S.D.N.Y. Oct. 31, 2008)

(Koeltl, D.J.)    ("It is well established in this Circuit that the

loss of client relationships and customer goodwill that results

from the breach of a non-compete clause generally constitutes

irreparable harm.") .

            47.   Even "[w]here a contract contains an acknowledg-

ment that a breach constitutes irreparable injury, the Court

remains obliged to make an independent determination as to

whether injunctive relief is appropriate."        Empower Energies,

Inc. v. SolarBlue, LLC, 16 Civ. 3220        (DLC), 2016 WL 5338555 at

*12 (S.D.N.Y. Sept. 23, 2016)      (Cote, D.J.)   (internal quotation

marks omitted), comparing N. Atl. Instruments, Inc. v. Haber, 188

F.3d 38, 49 (2d Cir. 1999) and Ticor Title Ins. Co. v. Cohen, 173

F.3d 63,   69 (2d Cir. 1999), with Baker's Aid, a Div. Of M.

Raubvogel Co., v. Hussmann Foodservice Co., 830 F.2d 13, 16 (2d

Cir. 1987); see also Solomon Agency Corp. v. Choi, 16-CV-0353

(LDH) (RML), 2016 WL 3257006 at *4       (E.D.N.Y. May 16, 2016)   ("Al-




                                    16
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 17 of 34




though not controlling, the acknowledgment certainly adds further

support for a finding of irreparable harm.").

           48.      Here, plaintiff has sufficiently established

irreparable injury as a result of defendants' misappropriation of

its trade secrets and violation of Farrad's confidentiality

agreement and non-compete clause.           Plaintiff has already been

irreparably injured by virtue of Farrad's siphoning away one of

plaintiff's clients and his publication of plaintiff's trade

secrets in his book.       Moreover,   Farrad acknowledged that such

violations would cause irreparable harm to plaintiff when he

executed the agreements.       Finally, the failure to issue an

injunction would cause ongoing irreparable harm to plaintiff

because plaintiff's trade secrets and other proprietary informa-

tion will remain available to the public for as long as Farrad's

book continues to be sold.


             2.    Inadequacy of
                   Monetary Damages


             49.    "[I]njunctive relief is appropriate where it would

be 'very difficult to calculate monetary damages that would

successfully redress the loss of a relationship with a client

that would produce an indeterminate amount of business in years

to come."'        Register.com, Inc. v. Verio,    Inc., 356 F.3d 393, 404



                                       17
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 18 of 34




(2d Cir. 2004), quoting Ticor Title Ins. Co. v. Cohen, supra, 173

F.3d at 69; accord Singas Famous Pizza Brands Corp. v. N.Y.

Advert. LLC, supra, 468 F. App'x at 46.

           50.   Although plaintiff is entitled to monetary damages

to compensate for defendants' solicitation of Client JB, as set

forth below, a monetary award cannot fully compensate plaintiff

for the loss of client relationships and goodwill.


           3.    Balance of Hardships


           51.   With respect to the third factor, the balance of

hardships between the parties, defendants have not identified any

hardship imposed by the issuance of a permanent injunction.

Therefore, this factor favors plaintiff.        See Pearson Educ., Inc.

v. Vergara, supra, 2010 WL 3744033 at *5 (balance of hardships

weighs in favor of plaintiff where defaulting defendant failed to

identify any hardships).     Moreover, a permanent injunction would

merely serve to enforce the contractual terms to which Farrad

agreed in the first place.      Thus, he previously consented to any

resulting hardship.


           4.    Public Interest


           52.    Finally, in this case a permanent injunction

serves the public interest.        As noted above, a permanent injunc-

                                     18
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 19 of 34




tion merely enforces the contractual terms to which Farrad

agreed.      Prospective clients in the market plaintiff serves may

hire plaintiff or any of plaintiff's other competitors; they

simply may not hire defendants until after the expiration of the

injunction.

              53.     Thus,   I recommend that the Court issue a permanent

injunction enjoining defendants from          (1)   using,     disclosing or

misappropriating plaintiff's confidential information,                  including

through further sales of Farrad's book,             (2)    soliciting plain-

tiff's clients through August 2020 and (3)                engaging in direct

competition with plaintiff's business through August 2020.


      C.     Monetary Damages


              1.    Copyright Claims


              54.     Plaintiff seeks an award of $10,000.00 in statu-

tory damages plus prejudgment interest pursuant to 17 U.S.C. §

504 (a)    (Pl.    Findings at 15, 18-19).

              55.    However,   "[u]nder 17 U.S.C. § 412,        a plaintiff may

not recover statutory damages or attorney's fees for any in-

fringement        'commenced' before the effective date of a copyright's

registration."         Troll Co. v. Uneeda Doll Co.,         483 F.3d 150, 158

(2d Cir. 2007); accord Craig v. UMG Recordings,                Inc.,   16 Civ.



                                        19
         Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 20 of 34




5439      (JPO), 2019 WL 143929 at *7          (S.D.N. Y. Mar. 29, 2019)

(Oetken,       D. J.)    ( 11 [A] s precondition to obtaining statutory damages

and attorney's fees,           a plaintiff must have registered its copy-

right before the alleged infringement.              11
                                                         )   •




                56.      Plaintiff filed its copyright registration appli-

cations for Farrad's book and the book cover design with the U.S.

Copyright Office on March 3, 2017              (Compl. 11 101-02), almost a

year after Farrad published the book on March 25,                2016   (Compl. 1

8 6) .     Thus, plaintiff failed to register its copyright before the

commencement of Farrad's infringement.

                57.     Accordingly, plaintiff's request for an award of

statutory damages and attorneys'            fees pursuant to 17 U.S.C. §

504(a)      should be denied.


                2.      Loss of Client Business


                58.      Plaintiff also seeks monetary damages in compensa-

tion for defendants'           solicitation of Client JB and Client AF,

which defendants allegedly achieved by misappropriating plain-

tiff's trade secrets and violating Farrad's non-compete agree-

ment.       This conduct forms the basis for plaintiff's DTSA claim

and its state law claims for breach of contract, breach of

fiduciary duty, unfair competition and tortious interference with

prospective economic advantage            (Compl. 11 122-67).


                                          20
     Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 21 of 34




            59.       The Defend Trade Secrets Act allows the Court to

"award .     . damages for actual loss caused by the misappropria-

tion of the trade secret; and .               . damages for any unjust

enrichment caused by the misappropriation of the trade secret

that is not addressed in computing damages for actual loss .

 "   18 U.S.C.    §   1836(b) (3) (B).

            60.       "New York law provides three methods of awarding

damages for misappropriation of trade secrets -- compensation for

plaintiff's losses, an accounting of defendant's profits, or a

reasonable royalty.              "   Topps Co. v. Cadbury Stani S.A.I.C.,

380 F. Supp. 2d 250, 268         (S.D.N.Y. 2005)      (Haight, D.J.); accord

Shamrock Power Sales, LLC v. Scherer, 12 Civ. 8959 (KMK) (JCM),

2016 WL 7647597 at *12        (S.D.N.Y. Dec. 8, 2016)       (McCarthy, M.J.)

(Report & Recommendation), adopted at, 2017 WL 57855 (S.D.N.Y.

Jan. 4, 2017)     (Karas, D.J.).

            61.       "[O]n an unfair competition claim, plaintiff may

recover the amount it would have earned in the absence of a

defendant's wrongful act, including lost profits directly attrib-

utable to the wrongful act                    "   24/7 Records,   Inc. v. Sony

Music Entm't, Inc., 566 F. Supp. 2d 305, 320-21 (S.D.N.Y. 2008)

(Cedarbaum, D.J.); accord Suburban Graphics Supply Corp. v.

Nagle, 5 A.D.3d 663,        666, 774 N.Y.S.2d 160, 163 (2d Dep't 2004),

quoting Allan Dampf P.C. v. Bloom, 127 A.D.2d 719, 720, 512

                                         21
      Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 22 of 34




N.Y.S.2d 116, 117      (2d Dep't 1987)     ("The measure of damages for

'unfair competition and the misappropriation and exploitation of

confidential information is the loss of profits sustained by

reason of the improper conduct               limited to lost profits

resulting from the defendant's actual diverting' of customers.");

see also Earth Alterations, LLC v.         Farrell, 21 A.D.3d 873, 874,

800 N.Y.S.2d 744, 745 (2d Dep't 2005)         ("' [T]he proper measure of

damages [for breach of a restrictive covenant not to compete] is

the net profit of which plaintiff was deprived by reason of

defendant[s']      improper competition with plaintiff."'), quoting

Pencom Sys. v. Shapiro, 193 A.D.2d 561, 561,         598 N.Y.S.2d 212,

212   (1st Dep't 1993).

             62.    "'Future lost profits .      . may be awarded based

upon known reliable factors without undue speculation.'"

ScentSational Techs., LLC v. PepsiCo, Inc., 13 Civ. 8645            (KMK),

2017 WL 4403308 at *16 (S.D.N.Y. Oct. 2, 2017)          (Karas,   D.J.),

quoting Suburban Graphics Supply Corp. v. Nagle, 5 A.D.3d 663,

666, 774 N.Y.S.2d 160, 163 (2d Dep't 2004).

             63.    In this case, plaintiff's lost earnings resulting

from Farrad's wrongdoing are readily calculated based on a

percentage of the prior earnings of the client he solicited away

from plaintiff.       According to plaintiff, the loss of Client JB

cost plaintiff $322,916.67 in projected earnings           (Moscowitz Deel.

                                      22
      Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 23 of 34




~   22).   Thus, plaintiff is entitled to recover $322,916.67 from

defendants as lost profits.

             64.    However, plaintiff has failed to make a sufficient

showing that it is entitled to recover damages for the loss of

Client AF.     Plaintiff does not claim that Client AF hired defen-

dants after terminating his relationship with plaintiff.              In

support of its conclusion that defendants' wrongdoing caused the

loss of Client AF's business, plaintiff offers only that Farrad

had serviced Client AF's account while employed by plaintiff,

that Farrad remained in contact with Client AF after resigning

from his employment with plaintiff (Moscowitz Deel.           ~~   5, 7-8)

and that Client AF's former manager informed plaintiff's CEO that

Farrad attends all of Client AF's events in New York (Moscowitz

Deel.~ 10).        These facts do not establish by a preponderance of

the evidence that defendants induced Client AF to terminate his

relationship with plaintiff or that Farrad violated his non-

compete clause by soliciting or obtaining Client AF's business.

Farrad's ongoing communications with Client AF, without greater

specificity, do not support an inference that Client AF has hired

defendants.        Similarly, given that Client AF is a musician who

performs publicly, Farrad's attendance at Client AF's shows and

events in New York does not distinguish Farrad from hundreds, if




                                      23
       Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 24 of 34




not thousands,          of other individuals who attend Client AF's shows

and performances.

                65.     Thus,   I recommend that plaintiff receive an award

of $322,916.67 to compensate for the loss of Client JB's busi-

ness, but that plaintiff receive no award for the loss of Client

AF's business.

                66.     Plaintiff also seeks prejudgment interest at a

rate of nine percent from November 25,              2016 -- the date Client JB

terminated his relationship with plaintiff -- to the date that

judgment is entered.

                67.     "Where a plaintiff seeks damages for trade secret

misappropriation .              . pre-judgment interest is mandatory."

LinkCo,       Inc. v.    Fujitsu Ltd.,     232 F. Supp. 2d 182, 192   (S.D.N.Y.

2002)    (Scheindlin,       D.J.); accord Shamrock Power Sales, LLC v.

Scherer,       supra,    2016 WL 7647597 at *14-*15.

                68.     "The annual rate of interest on the compensatory

damages for trade secret misappropriation is nine percent."

Softel,       Inc. v.    Dragon Med.   &   Sci. Commc'ns Ltd.,   891 F. Supp.

935,    944    (S.D.N.Y. 1995)      (Cedarbaum,   D.J.), citing N.Y. C.P.L.R.

§ 5004; accord Shamrock Power Sales, LLC v.              Scherer,   supra,   2016

WL 7647597 at *15.




                                            24
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 25 of 34




            69.    Accordingly, I recommend that the Court award

plaintiff prejudgment interest at a rate of nine percent from

November 25, 2016 to the date that judgment is entered.


     D.    Attorneys' Fees and Costs


            70.    Pursuant to 18 U.S.C.   §   1836(b) (3) (D) and the July

24, 2013 confidentiality agreement between plaintiff and Farrad,

plaintiff is also entitled to an award of its reasonable attor-

neys' fees and costs.        Plaintiff seeks $143,198.00 in attorneys'

fees and $5,111.78 in costs (Supplemental Declaration of James S.

Yu in Support of Plaintiff's Request for Attorney's Fees, dated

May 10, 2019 (D. I.    60)   ("Yu Deel.") at 9 and Ex. 14).


            1.    Attorneys' Fees


            71.    It is well settled in this Circuit that courts

utilize the "lodestar" method, i-~·,       "the product of a reasonable

hourly rate and the reasonable number of hours required by the

case," to determine a presumptively reasonable attorneys' fee

award.    Millea v. Metro-North R.R. Co.,       658 F.3d 154, 166 (2d

Cir. 2011); see also Sajvin v. Singh Farm Coro., 17-CV-4032, 2018

WL 4214335 at *8-*9 (E.D.N.Y. Aug. 13, 2018)         (Report & Recommen-

dation), adopted at, 2018 WL 4211300       (E.D.N.Y. Sept. 4, 2018);

Reyes v. Lincoln Deli Grocery Coro., 17 Civ. 2732          (KBF), 2018 WL

                                     25
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 26 of 34




2722455 at *8      (S.D.N.Y. June 5, 2018)            (Forrest, D.J.).     Under

this method, courts look to "the market rate 'prevailing in the

community for similar services by lawyers of reasonably compara-

ble skill, experience and reputation.'"                   Greathouse v. JHS

Security, Inc., supra, 2017 WL 4174811 at *2, quoting Blum v.

Stenson, 465 U.S. 886, 895 n.11              (1984).

             72.    The hourly rates to be used in calculating the

lodestar figure should be "what a reasonable, paying client would

be willing to pay."          Arbor Hill Concerned Citizens Neighborhood

Ass'n v. County of Albany, 522 F.3d 182, 184                    (2d Cir. 2008).

             73.    A fee request will be granted if the number of

hours expended on an action are reasonable.                     Trs. of United

Teamster Fund v. Ronnie's Truck Serv., Inc., CV-07-4456

(CPS) ( RML) , 2 0 0 8 WL 2 6 8 6 9 9 3 at * 4 ( E. D. N. Y. 2 0 0 8) .

             74.     The Honorable Loretta A. Preska, United States

District Judge, has summarized the factors to be considered in

assessing the reasonableness of the hours claimed in a fee

application:

                  To assess the reasonableness of the time expended
             by an attorney, the court must look first to the time
             and work as they are documented by the attorney's
             records.  See Forschner Group, Inc. v. Arrow Trading
             Co., Inc., No. 92 Civ. 6953 (LAP), 1998 WL 879710, at
             *2 (S.D.N.Y. Dec. 15, 1998).   Next the court looks to
             "its own familiarity with the case and its experience
             generally.       . Because attorneys' fees are dependent
             on the unique facts of each case, the resolution of the

                                             26
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 27 of 34




           issue is committed to the discretion of the district
           court." AFP Imaging Coro. v. Phillips Medizin Sys.,
           No. 92 Civ. 6211 (LMM), 1994 WL 698322, at *1 (S.D.N.Y.
           Dec. 13, 1994) (quoting Clarke v. Frank, 960 F.2d 1146,
           1153 (2d Cir. 1992) (quoting DiFiliooo v. Morizio, 759
           F.2d 231, 236 (2d Cir. 1985))).

                                   *        *    *
                 Finally, billing judgment must be factored into
           the equation.   Hensley, 461 U.S. at 434; DiFiliooo, 759
           F.2d at 235-36.   If a court finds that the fee appli-
           cant's claim is excessive, or that time spent was
           wasteful or duplicative, it may decrease or disallow
           certain hours or, where the application for fees is
           voluminous, order an across-the-board percentage reduc-
           tion in compensable hours.   In re "Agent Orange" Prod-
           ucts Liab. Litig., 818 F.2d 226, 237 (2d Cir. 1987)
            (stating that "in cases in which substantial numbers of
           voluminous fee petitions are filed, the district court
           has the authority to make across-the-board percentage
           cuts in hours 'as a practical means of trimming fat
           from a fee application'" ( quoting Carey, 711 F. 2d at
           1146)); see also United States Football League v.
           National Football League, 887 F.2d 408, 415 (2d Cir.
           1989) (approving a percentage reduction of total fee
           award to account for vagueness in documentation of
           certain time entries).

Santa Fe Natural Tobacco Co. v. Spitzer, 00 Civ. 7274                (LAP),   00

Civ. 7750 (LAP), 2002 WL 498631 at *3           (S.D.N.Y. Mar. 29, 2002);

accord Hensley v. Eckerhart,       461 U.S. 424,     434    (1983); see also

Reiseck v. Universal Communications of Miami,              Inc.,   06 Civ. 0777

(LGS) (JCF), 2014 WL 5374684 at *8          (S.D.N.Y. Sept. 2014)      (Francis,

M.J.)   (Report   &   Recommendation), adopted at, 2014 WL 5364081

(S.D.N.Y. Oct. 22, 2014)       (Schofield, D.J.)     (applying a 10%




                                       27
   Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 28 of 34




deduction to the requested attorneys' fees,      rather than an item-

by-item analysis).

          75.     The party seeking fees bears the burden of estab-

lishing that the hourly rates and the number of hours for which

compensation is sought are reasonable.       Hensley v. Eckerhart,

supra, 461 U.S. at 437; accord Cruz v. Local Union No. 3 of Int'l

Bhd. of Elec. Workers, 34 F.3d 1148, 1160 (2d Cir. 1994).

          76.     Plaintiff seeks a fee award based on the following

rates per hour:     $675.00 in 2017 and $600.00 in 2018 for J. Yu;

$705.00 for E. Maluf, a partner; $585.00 for J. Cohen, a partner;

$435.00 for J. Hecht, an associate; $465.00 for J. Schachter, an

associate; $220.00 for S. Kinne, a junior associate; $355.00 for

N. Shah, a junior associate; $280.00 in 2017 and $295.00 in 2018

for C. Ylagan, a paralegal; and $215.00 for D. Deng, a paralegal

(Yu Deel. at 1-2 and Exs. 1-13) .

          77.     The requested hourly rates of $675.00 for J. Yu,

$705.00 for E. Maluf and $585.00 for J. Cohen are reasonable for

experienced intellectual property litigators in this District.

Capitol Records, Inc. v. MP3tunes, LLC, 07 Civ. 9931 (WHP), 2015

WL 7271565 at *4    (S.D.N.Y. Nov. 12, 2015)   (Pauley, D.J.)    (billing

rates from $575.00 to $720.00 per hour for partners within

reasonable range); accord Owerko v. Soul Temple Entm't, LLC, 13




                                   28
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 29 of 34




Civ. 6420   (RLE), 2016 WL 80664 at *2 n.1        (S.D.N.Y. Jan. 7, 2016)

(Ellis, M. J.).

            78.   The requested hourly rates of $435.00 for J.

Hecht, $220.00 for S. Kinne and $355.00 for N. Shah are reason-

able for associate attorneys in this District; however, $465.00

per hour for J. Schachter exceeds the range typically approved in

this District.    Capitol Records, Inc. v. MP3tunes, LLC, supra,

2015 WL 7271565 at *4      ($450.00 per hour is "the high end of rates

typically approved in this District" for associate attorneys).

Therefore, I reduce J. Schachter's hourly rate to $450.00 for the

purpose of calculating the reasonable fees in this action.

            79.   The requested hourly rates of $280.00 and $295.00

for C. Ylagan and $215.00 for D. Deng, the two paralegals who

worked on this matter, also exceed the range typically approved

in this District.       Capitol Records, Inc. v. MP3tunes, LLC, supra,

2015 WL 7271565 at *4      ($200.00 per hour is "the high end of rates

typically approved in this District" for non-attorneys); accord

Waterkeeper Alliance, Inc. v. Spirit of Utah Wilderness, Inc., 10

Civ. 1136 (NSR) (LMS), 2016 WL 11483851 at *3 (S.D.N.Y. Sept. 14,

2016)   (Smith, M.J.)    (Report   &   Recommendation), adopted at, 2016

WL 6083986 (S.D.N.Y. Oct. 17, 2016)          (Roman, D.J.).   Therefore, I

reduce C. Ylagan's hourly rate to $200.00 and D. Deng's hourly




                                        29
       Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 30 of 34




rate to $150.00 for the purpose of calculating the reasonable

fees in this action.

              80.   More than 70 percent of the total number of hours

billed to plaintiff in this matter were worked by J. Yu at a 2017

rate of $675.00 per hour and a 2018 rate of $600.00 per hour (Yu

Deel., Exs. 1-13).       However, a review of the descriptions of J.

Yu's work reveals that some of these tasks could have been

performed by associates at a lower rate.           This assessment is

supported by a comparison of Seyfarth Shaw's own billing records

between 2017 and 2018:        in 2017, J. Yu's hours comprised more

than 82 percent of the firm's billings in this matter, while in

2018       when the firm delegated responsibility for preparing

plaintiff's submissions in conjunction with defendants' default,

among other tasks, to associates -- this percentage dropped to

approximately 40 percent (Yu Deel., Exs. 1-13).            Accordingly, I

reduce J. Yu's 2017 hours by 25 percent for the purpose of

calculating the reasonable number of hours expended in this

action.     See Run Guo Zhang v. Lin Kumo Japanese Rest. Inc., 13

Civ. 6667     (PAE), 2015 WL 5122530 at *2      (S.D.N.Y. Aug. 31, 2015)

(Engelmayer, D. J.)     ( reducing by half the number of hours billed

by partner where work could have been performed by associates).

              81.   Seyfarth Shaw also billed plaintiff for 9.7 hours

at a rate of $355.00 per hour for associate N. Shah to prepare

                                       30
    Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 31 of 34




non-party subpoenas and 2.4 hours at a rate of $675.00 per hour

for J. Yu to revise non-party subpoenas,          for a total sum of

$5,063.50   (Yu Deel., Ex. 7).        Because this is an excessive amount

of time to spend on a relatively simple task,             I reduce the number

of hours billed by N. Shah to 4.9 and the number of hours billed

by J. Yu to 0.8, for a total sum of $2,279.50.

            82.    In all other respects,      I find the number of hours

expended by Seyfarth Shaw to be reasonable.

            83.    Thus, plaintiff should also be awarded $116,438.00

for attorneys'     fees.


            2.    Costs


            84.    It is well-settled in this Circuit that "attor-

ney's fees awards include those reasonable out-of-pocket expenses

incurred by attorneys and ordinarily charged to their clients."

LeBlanc-Sternberg v.       Fletcher, 143 F.3d 748,       763   (2d Cir. 1998);

accord Tlacoapa v. Carregal,          386 F. Supp. 2d 362, 374      (S.D.N.Y.

2005)   (Robinson,   D.J.); see also Kuzma v.      Internal Revenue

Service, 821 F.2d 930,       933-34    (2d Cir. 1987).     The party moving

for costs bears the burden of demonstrating the reasonableness of

each charge and "failure to provide adequate documentation of

costs incurred will limit, or even defeat,          recovery."       Piedra v.

Ecua Restaurant,     Inc., 17-CV-3316 (PKC) (CLP),        2018 WL 1136039 at

                                        31
      Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 32 of 34




*20   (E.D.N.Y. Jan.    31, 2018)    (Report & Recommendation), adopted

at,   2018 WL 1135652    (E.D.N.Y.   Feb. 28,     2018).

             85.    Here, plaintiff has failed to provide adequate

documentation of the costs incurred.            Plaintiff seeks reimburse-

ment for the $400.00 court filing fee,           printing and copying

costs, courier and delivery services,           online legal research,

transcription services, meals and other costs, totaling $5,111.78

(YuDecl., Exs. 1-13).        However, plaintiff has not submitted

invoices, receipts or any other documentation to support an award

of reimbursement for these costs.

             86.    The Court may take judicial notice of the filing

fee in this district and award plaintiff reimbursement for the

filing fee without additional documentation.               Piedra v. Ecua

Restaurant,    Inc.,   supra, 2018 WL 1136039 at *20.

             87.    Thus, plaintiff should be awarded $400.00 for

costs.


IV.    Conclusion


             Accordingly,   for all the foregoing reasons,         I respect-

fully recommend that the Court issue a permanent injunction

enjoining defendants from (1)        using, disclosing or misappropriat-

ing plaintiff's confidential information,            including through

further sales of Farrad' s book,        ( 2)   soliciting plaintiff's


                                       32
     Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 33 of 34




clients through August 2020 and (3) engaging in direct competi-

tion with plaintiff's business through August 2020.           I further

recommend that judgment be entered against defendants awarding

plaintiff:     (1) $322,916.67 in lost profits plus prejudgment

interest at the rate of nine percent from November 25, 2016 to

the date that judgment is entered and (2) $116,438.00 in attor-

neys' fees and $400.00 in costs.          In total, plaintiff is entitled

to a judgment of $439,754.67 in damages and attorneys' fees,

exclusive of prejudgment interest.


V.   OBJECTIONS


             Pursuant to 28 U.S.C.   §    636(b)(l)(C) and Rule 72(b) of

the Federal Rules of Civil Procedure, the parties shall have

fourteen (14) days from receipt of this Report to file written

objections.     See also Fed.R.Civ.P. 6(a).      Such objections (and

responses thereto)    shall be filed with the Clerk of the Court,

with courtesy copies delivered to the Chambers of the Honorable

Katherine Polk Failla, United States District Judge,          40 Foley

Square, Room 2103, New York, New York 10007 and to the Chambers

of the undersigned, 500 Pearl Street, Room 1670, New York, New

York 10007.    Any requests for an extension of time for filing

objections must be directed to Judge Failla.          FAILURE TO OBJECT

WITHIN FOURTEEN (14)     DAYS WILL RESULT IN A WAIVER OF OBJECTIONS

                                     33
          Case 1:17-cv-01924-KPF-HBP Document 61 Filed 06/21/19 Page 34 of 34




AND WILL PRECLUDE APPELLATE REVIEW.             Thomas v. Arn,   474 U.S. 140,

155 (1985); United States v. Male Juvenile, 121 F.3d 34, 38                (2d

Cir. 1997); IUE AFL-CIO Pension Fund v. Herrmann,              9 F.3d 1049,

1054       (2d Cir. 1993); Frank v. Johnson,      968 F.2d 298, 300 (2d Cir.

1992); Wesolek v. Canadair Ltd., 838 F.2d 55, 57-59 (2d Cir.

1988); McCarthy v. Manson, 714 F.2d 234, 237-38              (2d Cir. 1983)

(.!2.££   curiam) .


Dated:        New York, New York
              June 21, 2019

                                               Respectfully submitted,



                                               HENRY PITMAN
                                               United States Magistrate Judge

Copy transmitted to:

Counsel for Plaintiff

Copies mailed to:

Mr.       Christian Farrad
No.       6-B
311       West 141st Street
New       York, New York 10030

CF MGMT, LLC
No. 6-B
311 West 141st Street
New York, New York 10030




                                          34
